Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 7-13, 16, 19, 21, 23, 25, 27, 29-31, 38, 43 and 49, drawn to a polio-like particle which comprise at least three modifications wherein there is at least one modification in each of a protomer interface and a pentamer interface; wherein the at least three modifications stabilize the native-antigenic conformation of the poliovirus capsid.
Group B, claim(s) 39 and 47, drawn to a polynucleotide encoding a PV VLP or an expression vector or a cell producing a PV VLP.
Group C, claim(s) 46, drawn to a method of vaccinating a subject against PV comprising administering to a subject an effective amount of a PV VLP.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is to elect a serotype 1, 2 or 3 and a single and specific strain (see at least claims 10-13, 16, etc., see claim 12 for the PV strains.);
Applicant is to elect a table from Table 1, 2 or 3 which corresponds to the elected serotype and strain above (see at least claim 9);
Applicant is to elect at least three specific modifications which stabilize the native antigenic conformation of the poliovirus capsid wherein the modifications correspond to the elected serotype, strain and table above; and,
Applicant is to elect any corresponding SEQ ID NOs which correspond to the elected serotype, strain, table, and the at least three specific modifications above (see claim 31). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 7-13, 16, 19, 21, 23, 25, 27, 29-31, 38, 39, 43, 46, 47 and 49 in view of at one or both of residues 3178 and 1248; and/or the pentamer interface comprises a mutation at one or both of residues 2025 and 2057; and two optional modifications (i) and/or (ii).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
 
The Groups lack unity of invention because even though the inventions of these groups require the technical feature of a polio-like particle which comprise at least three modifications wherein there is at least one modification in each of a protomer interface and a pentamer interface; wherein the at least three modifications stabilize the native-antigenic conformation of the poliovirus capsid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adeyemi (12/2016-cited by the IDS as “Oluwapelumi”).  Adeyemi teaches the production of PV-1 VLPs which are antigenically stable at higher temperatures and vaccine use; see abstract. Note that the authors use the structure of the PV capsids as a guide for modifications and the selection of thermally stable PV-1 mutants; see Figure 1, p. 2, Figure 6, p. 10 and Tables 1 and 2, p. 9 for selected capsid mutations, including pocket mutations and protomer/pentamer interface mutations. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648